Exhibit 10.2
[Letterhead of Coeur d’Alene Mines Corporation]

To:   Credit Suisse AG (as “Facility Agent”)
Paradeplatz 8
8001 Zurich
Switzerland
(in its capacity as Facility Agent for and on behalf of the Finance Parties)

Date: 20 December 2010
Dear Sirs
AMENDMENT TO THE COEUR FACILITY AGREEMENT: GUARANTOR SIDE LETTER (THE “LETTER”)

1.   BACKGROUND   A    We refer to the US$45,000,000 term facility agreement
originally dated 27 October 2009 together with a waiver letter dated 13
November 2009 as amended by an amendment and restatement agreement dated on or
about the date hereof (the “2010 Amendment and Restatement Agreement”) between,
among others, (1) Coeur Alaska Inc as Borrower (2) the Financial Institutions
listed in schedule 1 thereto as Original Lenders (3) Credit Suisse AG in its
capacities as Arranger, Security Agent, Facility Agent and (4) Credit Suisse
International (as Hedge Provider) (the “Facility Agreement”).   B    As part of
the security for the Facility, Coeur D’Alene Mines Corporation (as “Guarantor”)
entered into a Facility Guarantee dated 27 October 2009 (the “Facility
Guarantee”) and a Project Cost Guarantee dated 27 October 2009 (the “Project
Cost Guarantee”).   C    Pursuant to the 2010 Amendment and Restatement
Agreement, the Facility Agent, acting on behalf of the Lenders, has agreed to
increase the Total Commitments.   2.   CONSENT       The Guarantor acknowledges
the terms of the 2010 Amendment and Restatement Agreement and agree that the
Guarantor’s liabilities and obligations under the Facility Guarantee shall
continue unaffected notwithstanding the amendments made to the Facility
Agreement by the 2010 Amendment and Restatement Agreement and further agrees
that the Facility Guarantee shall continue in full force and effect.   3.  
AMENDMENT TO THE FACILITY GUARANTEE   3.1   The parties to this Letter agree
that, from the date of this Letter, the Facility Guarantee shall be amended in
accordance with clause 3.2 to 3.4 below.   3.2   A new definition of “2010
Amendment and Restatement Agreement” shall be inserted in clause 1.1:      
“2010 Amendment and Restatement Agreement” means the amendment and restatement
agreement to the Facility Agreement dated December 2010 and made between, among
others, the Facility Agent and the Borrower.

 



--------------------------------------------------------------------------------



 



3.3   A new definition of “Bolivian Subsidiary” shall be inserted in clause 1.1:
      “Bolivian Subsidiary” means Empresa Minera Manquiri S.A, a Bolivian
incorporated mining company which is a 100% owned Subsidiary of the Guarantor.  
3.4   A new clause shall be inserted in the Facility Guarantee at clause 10.28:
      “10.28 No Liens

  (a)   Subject to 10.30 below, the Guarantor in its capacity as controlling
shareholder shall procure that the Bolivian Subsidiary shall not, for two years
from the date of the 2010 Amendment and Restatement Agreement, create or permit
to subsist any Security over any of its property or assets, except in relation
to (i) any Permitted Liens and (ii) Liens securing obligations of the Bolivian
Subsidiary, in an aggregate principal amount outstanding not in excess of
$50,000,000 at any time, arising in connection with (x) capital leases,
sale-leasebacks, equipment financing or similar arrangements, or (y) Financial
Indebtedness of the type described in clause 10.30(a) below.     (b)   Subject
to 10.30 below, the Guarantor in its capacity as controlling shareholder shall
procure that the Bolivian Subsidiary shall not for two years from the date the
2010 Amendment and Restatement Agreement :

  (i)   sell, transfer or otherwise dispose of any of its property or assets on
recourse terms;     (ii)   enter into any arrangement under which any of its
property or assets may be applied, set-off or made subject to a combination of
accounts; or     (iii)   enter into any other preferential arrangement having a
similar effect in respect of any of its property or assets,

      in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset, except in relation to (i) any Permitted Liens and
(ii) obligations of the Bolivian Subsidiary, in an aggregate principal amount
outstanding not in excess of $50,000,000 at any time, arising in connection with
capital leases, sale-leasebacks, equipment financing or similar arrangements.”

3.5   A new clause shall be inserted in the Facility Guarantee at clause 10.29:
      “10.29 No disposals

      Subject to 10.30 below, the Guarantor in its capacity as controlling
shareholder shall procure that the Bolivian Subsidiary shall not, for two years
from the date the 2010 Amendment and Restatement Agreement, enter into a single
transaction or a series of transactions (whether related or not and whether
voluntary or involuntary) to sell, lease, transfer or otherwise dispose of any
of its collateral, except in relation to (i) any Permitted Disposals (without
regard to the proviso set forth in the parenthetical in clause (c) of the
definition of the term “Permitted Disposal”), and (ii) capital leases,
sale-leasebacks or similar arrangements.”

 



--------------------------------------------------------------------------------



 



3.6   A new clause shall be inserted into the Facility Guarantee at clause
10.30:       “10.30 No breach

  (a)   Notwithstanding clauses 10.28 and clause 10.29 above, the Parties agree
that the Bolivian Subsidiary may incur Financial Indebtedness, up to a maximum
aggregate amount of USD $50,000,000, for the purposes of:

  (i)   distribution of funds, or repayment of indebtedness owing, to the
Guarantor;     (ii)   capital lease and equipment financing; and     (iii)  
working capital credit lines,

      and the Parties agree that the Guarantor shall not be in breach of any of
its obligations under clause 10.28 and clause 10.29 in such circumstances.”

  (b)   The Parties agree that the Guarantor shall not be in breach of any of
its obligations under clause 10.29 in the event that:

  (i)   any of the revenues of the Bolivian Subsidiary are, nationalised,
expropriated or compulsorily acquired;     (ii)   any of the material assets of
the Bolivian Subsidiary are seized, nationalised, expropriated or compulsorily
acquired.

4.   RELEASE OF THE PROJECT COST GUARANTEE       The Security Agent hereby
irrevocably and unconditionally releases the Guarantor from all guarantees,
covenants, liabilities and obligations of the Guarantor under or pursuant to the
Project Cost Guarantee.   5.   MISCELLANEOUS   5.1   Terms defined in, or
construed for the purposes of, the Facility Agreement have the same meanings
when used in this Letter (unless the same are otherwise defined in this Letter).
  5.2   This Letter is a Finance Document.   5.3   Save as amended by this
Letter, the Facility Guarantee shall remain unamended and in full force and
effect.   5.4   If, at any time, any provision of this Letter is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.   5.5
  This Letter and any non-contractual obligations arising out of or in
connection with it shall be governed by English law.

 



--------------------------------------------------------------------------------



 



            Yours faithfully
      /s/ Mitchell J. Krebs       FOR AND ON BEHALF OF      COEUR D'ALENE MINES
CORPORATION     

 



--------------------------------------------------------------------------------



 



EXECUTION PAGE
To: Guarantor
We acknowledge, agree and accept the terms of this Letter.
THE SECURITY AGENT

               
Signed by Flavia R. Sennhauser for and on
    )        
behalf of CREDIT SUISSE AG
    )        
 
    )     /s/ Flavia R. Sennhauser  
 
             
 
          Signature  
 
             
 
          /s/ Colin Hunter  
 
             
 
          Signature  
 
          Colin Hunter  
 
          Director  
 
          Credit Suisse  

 